Title: To Benjamin Franklin from ——— de Poterat, 9 October 1781
From: Poterat, —— de
To: Franklin, Benjamin


Monsieur
le 9 octobre [1781?]
Les gens que jay instruit de léquipè que jay fait de prendre la liberté de vous parler cheminée mont tous dit que vous me croiriez folle et que certainnement vous ne me feriez pas réponce. Mais comme javois puissé en vous même Monsieur la confience de vous demender simplement comme le fesoit nos bons ayeux, votre a vie et votre ouvrier, je me suis flatté que vous seriez plus touchè de ma peinne que formalisè de mon ygnorence de vos calites et que vous ne me refuseriez pas un service demendé de si bonne foix. Je suis aussi confuse que reconnoissante monsieur du contenu de votre rèponce, jaurois estimé le plus beau de mes jours ce luy ou jaurois rêallisé les autes sides [idées] que je me suis faitte du célebre docteur franklin. Sy vous fussiez moin occupé jus esté vous faire tous les remerciments que je vous dois; je vous prie monsieur bien instament de les agreer ansy que les assurances des sentiments avec les quels jay lhonneur destre Monsieur votre tres humble et tres obeissante servant
DE POTERAT
Je ferè voir mon indoptable cheminè a maillet
